725 So. 2d 1274 (1999)
Mark RUSSELL, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-2515
District Court of Appeal of Florida, Third District.
February 17, 1999.
Mark Russell, in proper person.
Robert A. Butterworth, Attorney General, and Lara J. Edelstein, Assistant Attorney General, for appellee.
Before JORGENSON, GODERICH and SORONDO, JJ.
PER CURIAM.
We affirm the defendant's sentences as a violent career criminal, Higgs v. State, 695 So. 2d 872 (Fla. 3d DCA 1997), and again certify conflict with the Second District's opinion in Thompson v. State, 708 So. 2d 315 (Fla. 2d DCA), review granted, 717 So. 2d 538 (Fla.1998).
Affirmed; conflict certified.